Citation Nr: 0309736	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1971 to January 
1974 and from February 1975 to April 1976.  He also served in 
the Puerto Rico Army National Guard from August 1977 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that determination, the RO found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  Since the appellant perfected an appeal from 
this determination, he has relocated to an area served by the 
RO in San Juan, Puerto Rico.  The Board remanded the case in 
December 1998 for further evidentiary development.  

In May 1998, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

REMAND

In its December 1998 remand, the Board directed the RO to 
undertake specific action to verify the appellant's service 
in the Puerto Rico Army National Guard and to develop other 
evidence identified by the appellant.  

With regard to service-related records, the Board noted that 
VA treatment records in September 1978 revealed the 
appellant's stated history of the onset of left lower 
extremity sciatica during Puerto Rico Army National Guard 
exercises in approximately March 1978.  While the record 
reflected that the appellant had no active duty for training 
(ACDUTRA) during his National Guard service, there was no 
mention of whether he had any inactive duty for training 
(INACDUTRA).  Thus, the Board directed the RO to further 
verify the service dates by contacting the National Personnel 
Records Center (NPRC) and the Adjutant General of the Puerto 
Rico National Guard to request verification of the complete 
dates of the veteran's service and to identify the type of 
service during each period of enlistment, i.e., whether it 
was active duty, ACDUTRA or INACDUTRA.  The RO was to also 
request copies of the complete service medical records from 
these sources.  

In September 1999, the RO asked NPRC and the Puerto Rico Army 
National Guard for this information.  The Puerto Rico Army 
National Guard responded later that month with medical 
records relevant to his service and personnel records showing 
that the appellant earned 57 inactive duty points from August 
9, 1977 to August 8, 1987, and another 14 inactive duty 
points from August 9, 1978 to March 29, 1979.  However, these 
records do not indicate the dates these points were earned, 
which is highly relevant to the appellant's claim and that 
would be responsive to the Board's remand directive.  NPRC 
responded in April 2000 with medical records concerning the 
appellant's initial period of active duty and with 
verification of the appellant's active service.  The 
information sought by the Board's directive, the specific 
dates of any period of inactive duty training, especially in 
March 1978, is central to an accurate adjudication of the 
appellant's claim.  Therefore, the Board must again remand 
this case for development of this evidence.  

The Board's December 1998 remand also directed the RO to ask 
the appellant to provide a list of those who have treated him 
for a low back disorder since his separation from service, 
and obtain all records of any treatment reported by him that 
are not already in the claims file.  Of particular interest 
was treatment received at VA facilities; from a private 
neurosurgeon and rheumatologist shortly after service; and 
from Dr. Gonzalez at Rio Piedras Hospital in Rio Piedras, 
Puerto Rico, beginning in May 1977.  The RO was also to 
obtain copies of all medical records from the Puerto Rican-
American Insurance Company used in considering a claim filed 
in 1978 and to obtain copies of all medical records 
maintained by his employer during his employment as a 
receiving clerk in a warehouse shortly after his separation 
from service.  

The RO wrote the appellant in September 1999 asking him for 
this information.  He responded in a September 1999 statement 
with an authorization for release of information from the 
Puerto Rican-American Insurance Company.  He also told the RO 
that he had not been able to locate Dr. Gonzales, that 
records of his treatment by Dr. Gerber in Connecticut from 
1992 to 1993 should be in his SSA records, and that he had 
received treatment at a VAMC in Connecticut from 1990 to 
1995.  

In a May 2002 letter, the RO asked the appellant to provide 
the address for Dr. Gonzales and for the Puerto Rican-
American Insurance Company, without response from the 
appellant.  However, the record includes a release listing 
Dr. Gonzales's records at Rio Piedras Hospital (received in 
December 1993) and documents from this insurance company 
dated in 1978 that included its address.  Despite the 
releases, it does not appear that the RO ever attempted to 
obtain records from the Rio Piedras Hospital or the Puerto 
Rican-American Insurance Company.  The RO should contact the 
Rio Piedras Hospital and the Puerto Rican-American Insurance 
Company and ask to obtain the relevant records.  

Records were received from SSA, but these records did not 
included Dr. Gerber's records.  As for his statement that he 
received treatment from 1990 to 1995 at a VA Medical Center 
(VAMC) in Connecticut, the Newington VAMC reported in 
December 1993 that the appellant had not been admitted there.  
It is unclear whether the appellant was referring to the 
Newington VAMC or to the West Haven VAMC, also in 
Connecticut, or some other VA medical facility in 
Connecticut.  The RO should contact the appellant, inform him 
that Dr. Gerber's records were not in the SSA records and 
that he should submit those records or information about them 
to the RO, and ask him to specify at which VA medical 
facility in Connecticut he received treatment from 1990 to 
1995.  

The case is REMANDED to the RO for the following development:

1.  Contact the Adjutant General of the 
Puerto Rico National Guard, the NPRC, and 
any other indicated agency, and request 
complete verification of the specific 
dates for which the appellant earned 57 
points for inactive duty training 
(INACDUTRA) from August 9, 1977 to August 
8, 1987, and another 14 INACDUTRA duty 
points from August 9, 1978 to March 29, 
1979.  Ask these agencies to consult 
personnel records and pay records.  

2.  Contact the Rio Piedras Hospital in 
Rio Piedras, Puerto Rico, and ask to 
obtain treatment records concerning a low 
back disorder that were prepared by 
Dr. Gonzales beginning in May 1977.  If 
any private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be told of the 
negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2002).  All 
pieces of correspondence, as well as any 
medical or treatment records obtained 
should be made a part of the claims 
folder.

3.  Contact the Puerto Rican-American 
Insurance Company and ask to obtain 
copies of all medical records that were 
used in considering the appellant's claim 
filed in 1978.  All records should be 
associated with the claims folder.  The 
appellant is advised that his failure to 
cooperate in the development of his claim 
could result in an adverse decision.  

4.  Contact the appellant and (1) inform 
him that Dr. Gerber's records were not in 
the SSA records and that he should submit 
those records or information about them 
to the RO, and (2) ask him to specify at 
which VA medical facility in Connecticut 
he received treatment from 1990 to 1995.  
If the appellant responds, the RO should 
conduct follow up inquires as 
appropriate.  

5.  Review the claims folder and ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


